Appellant was charged under Counts 1 and 2 with burglary and under Count 3 with grand larceny. The jury found the defendant guilty of both burglary and grand larceny. In response to this verdict, the trial court imposed two separate punishments, one for burglary and one for grand larceny.
This double punishment was unauthorized. The constitutional provision that no one shall be put in jeopardy twice for the same offense is broad enough to mean that no one can lawfully be punished twice for different offenses growing out of the same state of facts. Gordon v. State, 71 Ala. 315; Myrick v. State, 20 Ala. App. 18, 100 So. 455.
This is the only question presented for review by this appeal, and the judgment of the court below is otherwise affirmed.
It follows that the cause must be remanded to the court below for proper punishment. It is so ordered.
Affirmed. Remanded for proper sentence.